                 Case 1:18-cv-03201-ADC Document 1 Filed 10/15/18 Page 1 of 6



1                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
2
                                         BALTIMORE DIVISION
3

4    SHELLY FITZPATRICK,                            )
     9726 Appolds Road                              )   Civil Action No.
5    Rocky Ridge, MD 21778                          )
          Frederick County                          )   PLAINTIFF’S COMPLAINT FOR
6                                                   )   DAMAGES
                     Plaintiff;                     )   (Telephone Consumer Protection Act)
7                                                   )
             v.                                     )
8                                                   )   JURY TRIAL DEMANDED
     USAA SAVINGS BANK,                             )
9    3773 Howard Hughes Parkway                     )
     Las Vegas, NV 89169                            )
10        SERVE:                                    )
                                                    )
     CSC Services of Nevada
11                                                  )
     2215-B Renaissance Drive                       )
     Las Vegas, NV 89119                            )
12
                                                    )
                     Defendant.
13                                                  )

14
                                             COMPLAINT

15          SHELLY FITZPATRICK (“Plaintiff”), by and through her attorneys, alleges the following

16   against USAA SAVINGS BANK (“Defendant”):

17          1.      Plaintiff brings this action on behalf of herself individually seeking damages and
18
     any other available legal or equitable remedies resulting from the illegal actions of Defendant, in
19
     negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
20
     violation of the Telephone Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et
21
     seq.
22
                                      JURISDICTION AND VENUE
23
             2.     Defendant conducts business in the state of Maryland, and therefore, personal
24
     jurisdiction is established.
25



                                                   -1-

                                         PLAINTIFF’S COMPLAINT
               Case 1:18-cv-03201-ADC Document 1 Filed 10/15/18 Page 2 of 6



             3.     Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3).
1
     See, Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740 (2012), holding that federal and state
2

3    courts have concurrent jurisdiction over private suits arising under the TCPA.

4            4.     Venue is proper in the United States District Court for the District of Maryland

5    pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within this District and a substantial part

6    of the events or omissions giving rise to the herein claims occurred, or a substantial part of
7    property that is the subject of the action is situated within this District.
8
                                                  PARTIES
9
             5.     Plaintiff is a natural person residing in the county of Frederick, city of Rocky Ridge,
10
     Maryland.
11
             6.     Defendant is a corporation organized under the laws of Maryland, doing business
12
     in the state of Maryland, with its principal place of business in Las Vegas, Nevada.
13
             7.     At all times relevant to this Complaint, Defendant has acted through its agents,
14
     employees, officers, members, directors, heir, successors, assigns, principals, trustees, sureties,
15

16   subrogees, representatives and insurers.

17                                      FACTUAL ALLEGATIONS

18           8.     Defendant placed collection calls to Plaintiff seeking and attempting to collect on

19   alleged debts owed by Plaintiff.
20
             9.     Defendant placed collection calls to Plaintiff’s cellular telephone at phone number
21
     (719) 359-37XX.
22
             10.    Defendant places collection calls to Plaintiff from phone numbers including, but
23
     not limited to, (800) 531-0378, (800) 531-7013, (210) 531-8722, (800) 531-8722.
24
             11.    Per its prior business practices, Defendant’s calls were placed with an automated
25



                                                      -2-

                                           PLAINTIFF’S COMPLAINT
              Case 1:18-cv-03201-ADC Document 1 Filed 10/15/18 Page 3 of 6



     telephone dialing system (“auto-dialer”).
1
            12.    Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C.
2

3    § 227(a)(1) to place its telephone calls to Plaintiff seeking to collect a consumer debt allegedly

4    owed by Plaintiff, SHELLY FITZPATRICK.

5           13.    Defendant’s calls constituted calls that were not for emergency purposes as defined

6    by 47 U.S.C. § 227(b)(1)(A).
7           14.    Defendant’s calls were placed to a telephone number assigned to a cellular
8
     telephone service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
9
     227(b)(1).
10
            15.    Defendant never received Plaintiff’s “prior express consent” to receive calls using
11
     an automatic telephone dialing system or an artificial or prerecorded voice on her cellular
12
     telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
13
            16.    On February 8, 2018, Plaintiff spoke with Defendant’s female representative at
14
     (800) 531-0378 and requested that Defendant cease calling Plaintiff’s cellular phone.
15

16          17.    During the conversation on February 8, 2018, Plaintiff gave Defendant her social

17   security number, phone password, date of birth, and last four numbers of her credit card to assist

18   Defendant in accessing her account before asking Defendant to stop calling her cell phone (719)

19   359-37XX.
20
            18.    Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular
21
     telephone and/or to receive Defendant’s calls using an automatic telephone dialing system in her
22
     conversation with Defendant’s representative on February 8, 2018.
23
            19.    Despite Plaintiff’s request, Defendant continued to place telephone calls to
24
     Plaintiff’s cellular telephone after February 8, 2018.
25



                                                    -3-

                                         PLAINTIFF’S COMPLAINT
                Case 1:18-cv-03201-ADC Document 1 Filed 10/15/18 Page 4 of 6



               20.    Despite Plaintiff’s repeated request that Defendant cease placing automated
1
     collection calls, Defendant placed at least Three Hundred and Eighty-One (381) automated calls
2

3    to Plaintiff’s cellular telephone after February 8, 2018.

4

5                                 FIRST CAUSE OF ACTION
                     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
6                               PROTECTION ACT 47 U.S.C. § 227
7
               21.    Plaintiff repeats and incorporates by reference into this cause of action the
8
     allegations set forth above at Paragraphs 1-20.
9
               22.    The foregoing acts and omissions of Defendant constitute numerous and multiple
10
     negligent violations of the TCPA, including but not limited to each and every one of the above
11
     cited provisions of 47 U.S.C. § 227 et seq.
12

13             23.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff

14   is entitled to an award of $500.00 in statutory damages, for each and every violation, pursuant to

15   47 U.S.C. §227(b)(3)(B).

16             24.    Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the
17   future.
18

19
                       SECOND CAUSE OF ACTION
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
20                         PROTECTION ACT

21
                                            47 U.S.C. § 227 et. seq.

22
               25.    Plaintiff repeats and incorporates by reference into this cause of action the
23
     allegations set forth above at Paragraphs 1-20.
24
               26.    The foregoing acts and omissions of Defendant constitute numerous and multiple
25
     knowing and/or willful violations of the TCPA, including but not limited to each and every one

                                                      -4-

                                            PLAINTIFF’S COMPLAINT
                Case 1:18-cv-03201-ADC Document 1 Filed 10/15/18 Page 5 of 6



     of the above cited provisions of 47 U.S.C. § 227 et seq.
1
               27.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et
2

3    seq., Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every violation,

4    pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

5              28.   Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the

6    future.
7                                          PRAYER FOR RELIEF
8
               29.   WHEREFORE, Plaintiff, SHELLY FITZPATRICK, respectfully requests
9    judgment be entered against Defendant, USAA SAVINGS BANK, for the following:

10
                                         FIRST CAUSE OF ACTION
11             30.   For statutory damages of $500.00 multiplied by the number of TCPA violations
12    alleged herein (381), $190,500.00;
13             31.   Actual damages and compensatory damages according to proof at time of trial;
14                                     SECOND CAUSE OF ACTION

15             32.   For statutory damages $1,500.00 multiplied by the number of TCPA violations

16    alleged herein (381), $571,500.00;

17             33.   Actual damages and compensatory damages according to proof at time of trial;

18                                     ON ALL CAUSES OF ACTION

19             34.   Costs and reasonable attorneys’ fees;

20             35.   Any other relief that this Honorable Court deems appropriate.

21
                                          JURY TRIAL DEMAND
22

23             36.   Plaintiff demands a jury trial on all issues so triable.

24

25   Dated: October 15, 2018                         RESPECTFULLY SUBMITTED,


                                                      -5-

                                            PLAINTIFF’S COMPLAINT
     Case 1:18-cv-03201-ADC Document 1 Filed 10/15/18 Page 6 of 6



1                               /s/ Anitra Ash-Shakoor
                                Anitra Ash-Shakoor
2                               (Federal Bar No. 18701)
                                a.ashshakoor@capitaljustice.com
3
                                CAPITAL JUSTICE
4                               Franklin Square Center
                                1300 I Street NW, Suite 400E
5                               Washington, DC 20005
                                 Phone: (202) 465-0888
6                                Fax: (202) 827-0089

7
                                James A. Sellers, II
8                               (Pro hac vice application to follow)
                                The Law Offices of Jeffrey Lohman, P.C.
9
                                4740 Green River Road, Suite 310
10
                                Corona, CA 92880
                                Phone: (657) 363-4699
11                              Email: JamesS@jlohman.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                 -6-

                         PLAINTIFF’S COMPLAINT
